DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Corrected Notice of Allowability is prepared to correct the withdrawal of restriction requirement under the DETAILED ACTION as set forth on pages 2 to 3 of Notice of Allowability mailed on 02/12/2021 after interview with attorney of record on April 21, 2021. The corrected statement should be:  
The amendment filed on 01/29/2021 has been entered. Claims 16-25 and 27 are cancelled. Claims 26 and 28 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 05/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/29/2020 is withdrawn.  However, claims 1-15, 29, and 30, directed to distinct inventions remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-15, 29, and 30 directed to inventions non-elected without traverse.  Accordingly, claims 1-25, 27, 29, and 30 are cancelled. Thus, claims 26 and 28 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of PCT/US2019/035677 filed on 06/05/2019, which claims benefit of US Provisional Application No. 62/776,377 filed on 12/06/2018 and 62/680,965 filed on 06/05/2018.
Note: The statement “Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)… not disclosed or supported by the prior-filed Application No. 62/680,965. Thus, the priority date of claims 16-28 is 12/06/2018”, as set forth on page 2 of the Non-Final Rejection mailed on 07/29/2020, is withdrawn in view of cancelled claims 16-25 and 27, and amended claims 26 and 28.

Allowable Subject Matter
The amended claim 26 is allowed. Claim 28, depending from claim 26, is also allowed. 

The examiner’s statement of reasons for allowance of record has been documented in the Notice of Allowability mailed on 02/12/2021. 

Conclusion
Claims 26 and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623